DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I – Species I, claims 1-11, in the reply filed on 9/28/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.  Additionally, claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.  Specifically, claims 2 and 3 are drawn to the column unit resetting the accumulated charge for the pixel; a review of the specification shows that the non-elected pixel arrangement of Fig. 3 is required to perform this operation.  Additionally, claims 4-6 are drawn towards transferring charge of non-selected pixels to a capacitance and changing the charge accumulation capacity of pixels which requires the non-elected pixel arrangement of Fig. 18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “row selection unit”, “pixel readout unit” and “column selection unit” in claim 1; “row selection unit”, “pixel readout unit” in claims 7-11; and  “first row selection unit”, “second row selection unit”, “first column selection unit” and “second column selection unit” of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0308044 A1 to Mitsunaga.
With respect to claim 1 Mitsunaga discloses, in Fig. 1-18, an image sensor (103) comprising: a pixel region where a plurality of pixels each including a sensor element that detects a naturally occurring physical quantity and converts the physical quantity into an electric signal are arranged in two dimensions in a row direction and a column direction (paragraph 99 and Fig. 3); a row selection unit (119) that selects any of the pixels in the pixel region in units of rows and contributes to readout of the electric signal from each of the pixels and resetting of an accumulated charge (paragraph 99 and 101); a pixel readout unit that reads out the electric signal from each of the pixels selected by the row selection unit in column-parallel (Fig. 13 and paragraph 278; where column line ADC is provided in the second embodiment); and a column selection unit (120) that selects the pixel in any column from a pixel row selected by the row selection unit and controls a charge accumulation amount of the selected pixel (paragraph 102 and 114-115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0308044 A1 to Mitsunaga in view of U.S. Patent Application Publication 2021/0006738 A1 to Matsui et al.
With respect to claim 1 Mitsunaga discloses, the image sensor according to claim 1 (see above), wherein there is a row selection unit and a column selection unit provided on the side of the array in a row direction and on the side in a column direction with the pixel region therebetween (Fig. 3).
However, Mitsunaga does expressly disclose wherein a first row selection unit and a second row selection unit and a first column selection unit and a second column selection unit are respectively provided on the side in a row direction and on the side in a column direction with the pixel region sandwiched therebetween, each of the first row selection unit and the second row selection unit selects the pixels from an end on the side closer to the row selection unit to a center in the row direction among the pixels in the pixel region, and each of the first column selection unit and the second column selection unit selects the pixels from an end on the side closer to the column selection unit to a center in the column direction among the pixels in the pixel region.
However, in analogous art, Matsui teaches an image sensor comprising a plurality of pixels arranged in an array (abstract) where portions of the image are selectively controlling the in row and column direction (paragraph 80) and wherein a first row selection unit and a second row selection unit and a first column selection unit and a second column selection unit are respectively provided on the side in a row direction and on the side in a column direction with the pixel region sandwiched therebetween, each of the first row selection unit and the second row selection unit selects the pixels from an end on the side closer to the row selection unit to a center in the row direction among the pixels in the pixel region, and each of the first column selection unit and the second column selection unit selects the pixels from an end on the side closer to the column selection unit to a center in the column direction among the pixels in the pixel region (Fig. 7 and paragraph 93-97).
Before the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided a plurality of row/column selection units as taught by Matsui for the array disclosed by Mitsunaga for doing so would be applying of a known technique to a known device ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

December 1, 2022